 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

 

 

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

PAULA WETZEL, et al.,

P'la;intiffs,
v.

CERTAINTEED CORPORATION,

Defendant.

 

 

CASE NO. C16- 1 16OJLR

SECOND ORDER ON MOTIONS
TO SEAL

I. INTROI)UCTION

On l\/larch 18, 2019, the court entered an order on four motions to seal certain

materials on the court’s docket. (See 3./18/ 19 Order (Dkt. # 167); See also lst l\/[TS (Dkt.

# 105); 2d l\/ITS (Dkt. # 120`); 3d MTS (Dl<t. # 137); 41;h MTS (Dl<t. # 152).) The court

granted each motion in part and reserved ruling in part pending Defendant CertainT-eed

Corporation’s (“C'ertainTeed”) response to the cour.'t.’s order. (3/18/19 Or.der at 28~29.)

CertainTeed filed its response on l\/_[arch 29, 2019. (Resp. (Dkt. # 170).) The court has

considered CertainTeed’s response., the relevant portions of the record, and the applicable

ORDER - 1

 

 

 

10

ll

12

13

14

15

16

17

18

19

20

21

22

 

 

lzavv. Being fully advised, the court issues its final rulings on the parties’ motions to seal
as more fully described beloW.
II. BACKGROUND

BetWeen Aug'ust and October 2018, the parties filed four motions to seal relating

to documents and testimony that CertainTeed deems confidential (See list MT'S; 2d 7 n

l\/ITS; 3d MTS; 4th MTS.) Plaintif`fs Paula and Joel Wetzel (collectively, “the Wetzels"’)
filed three motions to seal pursuant to the parties’ stipulated protection order (l st MTS;
2d MTS; 4th MTS; see -Protective Order (Dl<t. # 31)), and CertainTeed also filed one
motion to seal (3d MTS). d 7

On Marcli 18, 2019, the court granted in part and reserved ruling in part on each of`
the four motions to seal. .(3/1 8/ 19 C)rder at 28~29.) The court reserved ruling on some of
the exhibits at issue and certain redacted lines of the Wetzels’ motion for class
certification (MCC (Dl<t. ## 107 (sealed), 108 (redacted))), summary judgment response
(l\/ISJ Resp. (Dkt. ## 122 (sealed), 123- -(redacted))), and class certification reply (MCC
Reply (Dkt. ## 154 (sealed), 157 (redacted))). (See 3/18/ 19 Order at 24-28.) In
conjunction With the reserved rulings, the court granted CertainT'eed 14 days to respond
to the order and address the court’s concerns regarding over~designation, conclusory
“compelling reasons” to seal, publicly filed -documents, and timely confidentiality
designations (Id. at 23.) On March 29, 2019, CertainTeed filed its response to the
court’s order. (See Resp.) The court now issues its final rulings on the provisionally

sealed materials

//'

ORDER - 2

 

 

 

10

ll

12

13

14

15

'16

17

18

19

20

21

22

 

 

III. ANALYSIS
A. Legal Standard
Tlie court applies a compelling reasons standard to determine whether to seal the
documents at issue. See Kamakaua v. Ci'ly & Cty. -ofHonolulu, 447 F.Sd 1172, 1178-79
judicial record bears the burden of showing that “compelling reasons supported by

specific factual findings . . . outweigh the general history of access and the public policies

favoring disclosure.” Id. (internal citations omitted). Generally, “compelling reasons

sufficient to outweigh the publ.ic’s interest in disclosure and justify sealing court records
exist when court files might have become a vehicle for improper purposes,-such as the
use of records to . . . release trade secrets.” Id. at 1179 (quoting Nixon v. Warner
Commc ’ns, Inc., 435 U.S. 589, 598 (1978')) (internal quotation marks omitted). The final
determination of What constitutes a compelling reason is left to the court’s discretion
See Nixon, 435 U.S. at 599.
B. Documents to Unseal

1. CertainTeed Concedes that Several Documents Should Be Unsealed

The Wetzels have consistently sought to unseal all of the documents at issue.
(See, e.g., lst MTS Reply (Dl<t. # 117) at 4.) ln its response to the court’s March 18,
2019,_ order, CertainTeed either concedes to or does not object to lifting the provisional
seal on several of the documents or portions of documents at issue in the original motions
to seal. (See generally Resp.) Thus, the court ORDERS the following documents or

portions of documents unsealed:

ORDER - 3

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Document or Portion of a Document CertainTeed’s 7 The Court’s
Presently under Seal Concession to Ruling
Unsealing

(8/13/18 Terrell Decl. (Dkt. ##` 107-1 (sealed), (Resp. at 3) Unseal
109-2 (redacted)), Ex. 2 (“Stahl Dep.”) at 21)l

(Stahl Dep. at 80) (Resp. at 8) Unseal
(Stahl Dep. at 99-100) (Resp. at 8) Unseal
,(Stahl Dep. at 13'5)7 , , ,, , , s (Resp. at,8-9) 7Unseal ,
(Stahl Dep. at 156-58) (Resp. at 9) Unseal
(8/13/18 Terrell Decl., EX. 7 at -4-5, 7-10)2 (Resp'. at 10-11) Unseal3
(8/13/`18 Terrell.Decl., Ex. 18) (Resp. at 12) Unseal
(8/13/ 18 Terrell Decl., Ex. 31) (Resp. at 12) Unseal4
(8/13/18 Terrell Decl'., Ex. 41) (Resp. at 13) Unseal
(8/13/18 Terrell Decl., Ex. 42) (Resp. at 13) Unseal5
(MSJ Resp. (Dkt. ## 122 (sealed), 123 (Resp. at 14-15) Unseal
(redacted)) at 9-106' (quoting and discussing Exs.

6 and 8 of the 8/13/18- Terrell Decl.))

(MCC Reply (Dkt. ## 154 (sealed), 157 (Resp. at 16-17) Unseal
(redacted)) at 247 (di'scussing EX. 55 (Dkt.

# 156)‘ (“Ex. 55 Stahl Dep.”) at 20-21, 156-60))

(Ex._ 55 Stahl Dep. at 20~21) (Resp. at 17)' Unseal
(E'x. 55 Stahl Dep. at 80-81) (Resp. at 17) `Unseal
(Ex. 55 Stahl Dep. at 156-60) 7 (Resp. at 17) Unseal

 

 

 

1 All citations to the Stahl Deposition reference the deposition"s internal page numbers

2 For Exhibit 7, the court references the ECF pages numbers rather than CertainTeed’s
page numbers

3 This exhibit contains non-party privacy redactions The Wetzels shouldllnaintain such
redactions when filing this document publicly.

4 This exhibit contains non-party privacy redactions The Wetzels should maintain such
redactions When filing this document publicly

5 This exhibit contains non~party privacy redactions The Wetzels should maintain such
redactions When filing this document publicly.

6 For this document the court references the ECF page numbers rather than the page
numbers contained within the responsive memorandum

7 For this document the court references the ECF page numbers rather than the page
numbers contained within the responsive inemorandurn.

ORDER ~ 4

 

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

 

 

2. The Court Concludes That Two- Pages of` the Stahl Deposition Should Be
Unsealed

Despite CertainTeed’s renewed request to seal the Stahl deposition at pages

99-100, the court determines that this portion of the Stahl deposition should be unsealed.

j H(See Resp. at 15-16;7 9/17/18 McKillop Decl. (Dkt. ii 141), Ex.rl at 99:12~100:25.) The

court asked CertainTeed to show cause why'CertainTeed had not waived its right to seal
these pages because CertainTeed had already filed the same pages publicly8 (3/ 18/ 19
Order at 14.) In its response_, CertainTeed first concedes that the court should not seal
these pages of the Stahl deposition due to its prior pubic filing of the pages (8/13/18
Terrell Decl. (Dkt. # 107--1), Ex. 2 at 99-100; see Resp. at 8 (“CertainTeed agrees that
Pages 99-100 of the Stahl Deposition need not be sealed due to its prior filing of these
same pages.”).) However, later in the same response, CertainTeed argues that its prior
disclosure was inadvertent, and thus it did not knowingly waive its privilege (Resp. at
16.) CertainTeed’s contradictory response does not demonstrate a compelling reason to
seal sufficient to outweigh the public’s interest in disclosure See Kamakana, 447 F.3d at
1178-79. Accordingly, the court ORDERS pages 99-100 of Exhibit 1 to the September
17, 2-01`8, l\/Ic'Killop Declaration unsealed. (9/ 17/ 18 McKillop Decl. (Dkt. # 141), Ex. l at
99112-100:25).

//

//

 

8 CertainTeed concedes that it filed these pages of the lStahl Deposition on the public
docket (See Resp. at 16; (Dkt. # 134-1) at 8-9; see also (Dkt. # 110 at 1~2) (re'ferencing the
content of the pages at issue).)

ORDER - 5

 

 

 

10

11

12

13

14

15

16

17

18

19

20'

21

22

 

 

C. Documents to Seal

After reviewing CertainTeed’s response, the court also concludes that several
documents under provisional seal should remain sealed and several documents or pages
of documents currently unsealed should be sealed.

i. 7swimming seal "

In its respo-nse, CertainTeed reaffirmed and supplemented its request to maintain
the seal on several pages and documents (See generally Resp.) For the documents listed
below, CertainTeed satisfied the court’s concerns, and the court determines that
CertainTeed meets its compelling reasons burden (See Resp.; see also lst l\/ITS Resp.

(Dia.` # 113); 2a ivirs Resp. (Dkt. # izs); 4a1 ivirs Resp. (Dia. # 162).)

 

 

 

 

 

 

 

 

 

 

 

Document or Portion of a Document C'ertainTeed’s The Court’s
Presently under Seal Response Ruling
(8/13/18 Terrell Decl. (Dkt. ## 107-1 (sealed), '(Resp. at 4-6) Maintain seal
109-2 (redacted)), Ex. 2 (“Stahl Dep.”) at 33-35)
(Stahl Dep. at 45-46) (Resp. at 6-7) Maintain-seal
(Stahl Dep. at 69) _ (Resp. at 7-8) Maintain seal
(8/13`/18 Terrell Decl., Ex. 7 at 3-4, 6) (Resp. at 10-11) l\/[aintain seal
(8/13/18 Terrell Decl., EX. 10 at 2) (Resp. at 11) Maintain seal on
redacted lines
(8/13/18 Terrell Decl., Ex. 11) _ (Resp. at 11-12) Maintain seal
(8/13/ 18 Terrell Decl., EX. 35) (Resp. at 12-13) Maintain seal
(8/13/ 18 Terrell Decl., Ex. 43) (Resp. at 13) l\/laintain seal
(8/13/18 Terrell Decl., Ex. 48) (Resp. at 14) Maintain seal

 

 

 

 

Furthermore, the court concludes that CertainTeed has met its burden to maintain
the seal on all of the presently redacted lines of the Wetzels’ motion for class
certification. (See MCC.)7 Likewise, the court maintains the seal on the presently
redacted lines of the Wetzels’ summary judgment response, except for the redacted lines

citing Exhibits 6 and 8, which the court unsealed earlier in this order. See infra § 111.B.1.

ORDER - 6

 

 

 

10

11

12

13

14

15

16

18

19

20

21

22

17

 

 

2. freviouslv Unsealed Documents

CertainTeed also requests that the court seal two pages of Exhibit 4 to the August
13, 2018, Terrell declaration_an exhibit that the Wetzels did not provisionally seal. (See
Resp. at 9- 10 (requesting the court seal (8/ 13/ 18 Terrell Decl. (Dkt. # 109-4), EX. 14 at 29,
31)).) Similarly, CertainTeed requests that the court seal Exhibit 19 of the same
declaration, which the Wetzels also publicly filed. (See id. at 12 (requesting the court
seal (8/13/ 18 Terrell Decl. (Dkt. # 109-19), Ex. 19)).): The court determines that
CertainTeed meets its compelling reasons burden regarding Exhibit 4 at pages 29 and 31
and Exhibit 19. Thus, the court DIRECTS the Clerk to seal Exhibits 4 (Dkt. # 109-4) and
19 (Dkt. # 109-19).

Additionally, the redacted, unsealed version of the Wetzels’ motion for class
certification contains unredacted lines referencing exhibits that the court previously
sealed or now seals in this order. (See 3/18/19 Order at 24-28); infra § lll.C. Based on
its rulings concerning the underlying exhibits, the court finds that CertainTeed also meets
its burden to seal these lines of the Wetzels’ motion for class certification9 Because the

Wetzel’s redacted motion for class certification now contains lines that should be

//

 

9 ln addition, CertainTeed requests that the court seal lines in the Wetzels’ motion for
class certification referencing Exhibi't 4 at pages 103 and 115, EXhihit 10 at page 20, Exhibit 14,
and E_Xhibit 15. (See Resp. at 1-3; see also MCC at 12, 14, 16.) CertainTeed did not previously
request to seal these pages or documents in response to the first motion to seal. (See generally-
1st MTS,' lst MTS Resp.; 8/22/18 Waksman _Decl. (Dkt. # 115).) The court will not consider
additional redactions to the Wetzels’ motion for class certification that are outside the scope of
the four original motions to seal in the absence of a separate motion that satisfies the compelling
reasons standard and Local Civil Rule 5(g). See Local Rules W`.D. Wash. LCR 5(g); Kcimctlmna,
447 F.3d at 1178-`79. "

ORDER - 7

 

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

 

 

redacted, but are not, the court DIRECTS the Clerk to seal the Wetzels’ redacted motion
for class certification (Dkt. # 108).
IV. C.ONCLUSION

Based on the foregoing analysis and the court’s March 18, 2019, order reserving

7 ruling in parton the parties’ four motions to seal (see 3/1 8/ 19 Order), the court now

GRANTS in part and DENIES in part each of the parties’ motions to seal (Dkt. ## 105,
120, 137, and 152). Based on its rulings herein, the court DIRECTS the Clerk to seal the
redacted version of the Wetzel’s motion for class certification (Dkt. # 108), and Exhibits
4 and 19 of the August 13, 2018, Terrell Declaration (Dkt. ## 109~4, 109-19). The court
further DIRECTS the Clerk to unseal Exhibits 18, 31, 41, and 42 of the August 13, 2018,
Terrell Declaration (Dkt. ## 107-7, 107-12, 107-22_, and 107-23).

.The court further ORDERS the Wetzels to file revised, unsealed, redacted versions
of the following documents that comply with the court’s March-l8, 2019, order and the
rulings herein:

o The Wetzels’ motion for class certification (Dkt. # 108);

o The Wetzels’ response to CertainTeed°s motion for summary judgment (Dkt.
# 123);

¢ The Wetzels’ reply to their motion for class certification (Dkt. # 157);

v Exhibits 2, 4, and 7 of the August 13, 2018, Terrell Declaration (Dkt. ## 109-2,
109-4, 109~7);

o Exhibit 1 of the September 17, 2018, McKillop Declaration (Dkt. # 140);

¢ Exhibit 55 of the October 1, 2-018, Terrell Supplemental Declaration-(Dkt.
# 158-2).

ORDER - 8

 

 

 

10
ii
12
is
14
is
16
17
is
19
20
21

22

 

The court ORDERS the Wetzels to file these revised documents within 14 days of the

 

date of this order.
_ co t
Daied this g_ day or May, 2019. Q
' " " _ " " ' ' ` JAME *L.ROBART " ' "
United tates- District Judge

 

ORDER - 9

 

 

